                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

EDUCATIONAL SERVICE CENTERS RISK             )
FUNDING TRUST,                               )
METROPOLITAN SCHOOL DISTRICT OF              )
SHAKAMAK,                                    )
                                             )
                         Plaintiffs,         )
                                             )
                    v.                       )   No. 2:20-cv-00167-JPH-MJD
                                             )
BRIT GLOBAL SPECIALTY USA,                   )
                                             )
                         Defendant.          )

                             ORDER ON JURISDICTION

      Defendant filed a notice of removal alleging that this Court has diversity

jurisdiction over this matter. Dkt. 1. Defendant alleges the proper defendant

is Certain Underwriters at Lloyd’s, London Subscribing to Policy No.

PK1005718, Lloyd’s Syndicate 2987. Id. at 1.

       For the Court to have diversity jurisdiction, the amount in controversy

must exceed $75,000, exclusive of interest and costs, and the litigation must

be between citizens of different states. 28 U.S.C. § 1332(a). The Seventh

Circuit has held that “underwriting syndicates at Lloyd's of London must be

treated like limited partnerships for purposes of determining their citizenship

when jurisdiction depends on 28 U.S.C. § 1332.” Indiana Gas Co. v. Home

Insurance Co., 141 F.3d 314, 320 (7th Cir. 1998). Limited partnerships are

citizens of “every jurisdiction of which any partner is a citizen,” so by analogy a

Lloyd's underwriting syndicate “has the citizenship of each participating

‘[N]ame’.” Id. at 316, 320; see also Dexia Crédit Local v. Rogan, 629 F.3d 612,
                                         1
619 (7th Cir. 2010) (explaining that Indiana Gas held that “all of the members

belonging to a Lloyd's of London syndicate ha[ve] to be considered for purposes

of diversity jurisdiction”).

      Counsel has an obligation to analyze subject-matter jurisdiction, Heinen

v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012), and a federal

court always has the responsibility to ensure that it has jurisdiction, Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court’s obligation

includes knowing the details of the underlying jurisdictional allegations. See

Evergreen Square of Cudahy v. Wis. Hous. and Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) (“[F]ederal courts are obligated to inquire into the existence

of jurisdiction sua sponte”). To establish diversity of citizenship as to a Lloyd's

underwriting syndicate, the citizenship of every participating member must be

affirmatively alleged. See Guaranty National Title Co. v. J.E.G. Associates, 101

F.3d 57 (7th Cir. 1996).

      Therefore, Defendant SHALL FILE a supplemental jurisdictional

statement by May 8, 2020, alleging each participating member’s citizenship.

Plaintiffs shall comply with Local Rule 81-1(b) within thirty days after

Defendant files its jurisdictional statement.

SO ORDERED.

Date: 4/8/2020




                                         2
Distribution:

Joseph D. O'Connor
BUNGER & ROBERTSON
joc@lawbr.com

Mary Anne Pelic
BUNGER & ROBERTSON
mpelic@lawbr.com

Abigail E. Rocap
BATESCAREY LLP
arocap@batescarey.com

Mark Wohlford
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
mwohlford@boselaw.com

Philip R. Zimmerly
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
pzimmerly@boselaw.com




                                 3
